Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7-14, 16-18, and 20 are pending.
Claims 1, 12-14, and 20 were amended.
Claims 2, 4-6, 15, and 19 were cancelled.	

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 14, Edgerton discloses all of the limitations of the claims but does not teach or fairly suggest “the first side rail comprising: a first side rail body having a first coupling for releasably coupling to the side rail connector and a first accessory configured to receive power via electrical communication across the power connector established by releasably coupling the first coupling to the side rail connector; and a second side rail comprising a second side rail body having a second coupling for releasably coupling to the side rail connector, and a second accessory, of a type different from the first accessory and configured to perform a different function than the first accessory, the second accessory configured to receive power via electrical communication across the power connector established by releasably coupling the second coupling to the side rail connector.” St. John is relied upon to teach inductive coils for charging electrical devices mounted to the frame of a hospital bed, Uzzle is relied upon to teach connectors for mounting electronics onto hospital bed barriers, Soderberg is relied upon to teach patient support, monitoring and treatment systems mountable on patient side rails where the combination of the references do not remedy the deficiencies of Edgerton .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2021